Citation Nr: 1428098	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disability based on VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran served on active duty from May 1992 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.

In April 2011, a Board hearing was held at the RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of the hearing has been associated with the claims file.  

In September 2011, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand for compliance with the previous remand instructions is necessary.  Stegall v. West, 11 Vet. App. 268 (1998). 

In September 2011, the Board remanded this claim for a VA examination to determine whether the Veteran has any additional or aggravated dental disabilities as a result of VA treatment.  Specifically, the Board directed the VA examiner to state whether the Veteran has additional or aggravated dental disabilities as a result of VA treatment, to include any residuals of broken or chipped teeth; any improperly sized or aligned dental crown installations; and, any ensuing jaw misalignment and overbite.  Thereafter, if it was determined that the Veteran had additional or aggravated dental disabilities due to VA treatment, the examiner was asked to provide an opinion as to whether the proximate cause of each additional or aggravated disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or whether the proximate cause of each additional or aggravated disability was an event which was not reasonably foreseeable.

In October 2011, the Veteran was scheduled for this VA examination.  The VA examiner discussed the current state of the Veteran's teeth and jaw area.  However, an opinion as to whether there was an additional disability which is proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or whether the proximate cause of each additional or aggravated disability was an event which was not reasonably foreseeable, was not provided.  In an attempt to rectify this deficiency, the RO returned the claims file to October 2011 VA examiner for this opinion.  In September 2012, the VA examiner merely stated his opinion was unchanged.  Later that month, the physician sent an e-mail in which he stated that it was his opinion that there were no residuals due to carelessness, negligence, lack of proper skill, error in judgment or any fault of the VA.  There was no rationale provided.  Consequently, the Board's remand requests were not accomplished.  As such, the Board has no discretion and must remand this case.  Stegall, 11 Vet. App. at 271.  

Additionally, in its September 2011 Board remand, it was noted that the Veteran had requested quality assurance records.  The Board requested that these records be obtained.  In June 2012, the Appeals Management Center informed the Veteran that they were unable to obtain the VHA quality assurance records and was told that she could appeal the VHA's denial to the Office of the General Counsel (OGS) pursuant to 38 C.F.R. § 17.506.  In June 2012, the Appeals Management Center received a statement from the Veteran indicating that she would like to appeal the VHA's denial of quality assurance records to the Office of the General Counsel on the grounds that they are protected by confidentiality and are privileged.  It is not clear from the claims file whether OGC received this appeal and if received, the results of such appeal.  This needs to be addressed prior to an adjudication of the claim.

Accordingly, the case is REMANDED for the following action:


1.  Take appropriate steps to determine the results of the Veteran's appeal regarding the decision concerning the request for quality assurance records.  

2.  Schedule the Veteran for an appropriate VA examination to determine whether she has any additional or aggravated dental disabilities as a result of VA treatment.  The claims file, to include a copy of all Remands, must be made available to and be reviewed by the examiner. 

In offering any opinion, the examiner must consider the entirety of the evidence of record, both medical and lay.  Specifically, as was discussed in detail in the Board's September 2011 Remand, the VA examiner should expressly consider the Veteran's assertions that her June 4, 1999, crown installations and related dental work were not undertaken to treat chronic periodontitis, as her VA treating providers have indicated, but rather were initiated to address injuries, including chipped or broken teeth, which occurred as a result of VA negligence in removing her braces.  The VA examiner should also consider the Veteran's assertions that VA dental treating providers subsequently installed crowns that were too big and improperly aligned, such that her jaw line shifted to the front, resulting in an overbite. 

After a full review of the claims file, the examiner should prepare an opinion that specifically addresses the following: 

(A) State whether the Veteran has additional or aggravated dental disabilities as a result of VA treatment, to specifically include 1) any residuals of broken or chipped teeth; 2) any improperly sized or aligned dental crown installations; and 3) any ensuing jaw misalignment and overbite. 

(B) If the Veteran does have additional or aggravated dental disabilities due to VA treatment, state whether the proximate cause of each additional or aggravated disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or whether the proximate cause of each additional or aggravated disability was an event which was not reasonably foreseeable.

The rationale for any opinion offered should be provided. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



